                                                         1   ANTHONY L. HALL, ESQ.
                                                             Nevada Bar No. 5977
                                                         2   AHall@SHJNevada.com
                                                             JONATHAN A. MCGUIRE, ESQ.
                                                         3   Nevada Bar No. 15280
                                                             JMcGuire@SHJNevada.com
                                                         4   SIMONS HALL JOHNSTON PC
                                                             6490 S. McCarran Blvd., Ste. F-46
                                                         5   Reno, Nevada 89509
                                                             Telephone: (775) 785-0088
                                                         6
                                                             Attorneys for Defendant
                                                         7

                                                         8

                                                         9

                                                        10

                                                        11

                                                        12                              UNITED STATES DISTRICT COURT
SIMONS HALL JOHNSTON PC
                    6490 S. McCarran Blvd., Ste. F-46




                                                        13                                       DISTRICT OF NEVADA
                         Phone: (775) 785-0088




                                                        14
                            Reno, NV 89509




                                                             LEROY EDWARD DOOLEY,                                  Case No.: 2:21-cv-00420
                                                        15
                                                                                   Plaintiff,
                                                        16
                                                             vs.                                                  STIPULATION AND ORDER
                                                        17                                                        FOR SUBSTITUTION

                                                        18   NEWMONT USA LIMITED, a Delaware
                                                             Corporation; DOES I-X; ROE BUSINESS
                                                        19
                                                             ENTITIES I-X,
                                                        20
                                                                                   Defendants.
                                                        21

                                                        22
                                                                                STIPULATION AND ORDER FOR SUBSTITUTION
                                                        23
                                                                     Nevada Gold Mines LLC (“NGM”) as the real party in interest for Defendant NEWMONT
                                                        24
                                                             USA LIMITED (“Newmont”), and Plaintiff Leroy Edward Dooley (“Plaintiff”), by and through
                                                        25
                                                             their respective undersigned counsel, hereby agree and stipulate as follows:
                                                        26
                                                                     Nevada Gold Mines LLC was formed as the result of a joint venture between Newmont
                                                        27
                                                             and Barrick Gold of North America (“Barrick”) in March 2019. Since that time NGM has assumed
                                                        28
                                                                                                        Page 1 of 2
                                                         1   the liabilities from Newmont that may potentially arise out of this case. Accordingly, NGM is the
                                                         2   real party in interest and the proper named Defendant in this case.
                                                         3          Pursuant to NRCP 41(a) Newmont USA Limited shall be replaced by Nevada Gold Mines
                                                         4   LLC as the proper named Defendant in this case. This Stipulation shall function as a voluntary
                                                         5   dismissal without prejudice of Newmont from this action.
                                                         6
                                                             DATED this 10th day of May, 2021.               DATED this 10th day of May, 2021.
                                                         7

                                                         8   KEMP & KEMP, ATTORNEYS AT LAW                   SIMONS HALL JOHNSTON PC
                                                         9

                                                        10   /s/ James P. Kemp                               /s/ Anthony L. Hall
                                                        11   James P. Kemp, Esq.                             Anthony L. Hall
                                                             Nevada Bar No. 6375                             Nevada Bar No. 5977
                                                        12
                                                             Kemp & Kemp, Attorneys at Law                   Jonathan A. McGuire
SIMONS HALL JOHNSTON PC
                    6490 S. McCarran Blvd., Ste. F-46




                                                        13   7435 W. Azure Drive, Suite 110                  Nevada Bar No. 15280
                                                             Las Vegas, Nevada 89130                         6490 S. McCarran Blvd., Ste. F-46
                         Phone: (775) 785-0088




                                                        14   Attorneys for Plaintiff                         Reno, NV 89509
                            Reno, NV 89509




                                                                                                             Attorneys for Defendant
                                                        15

                                                        16

                                                        17

                                                        18
                                                                                                  IT IS SO ORDERED:
                                                        19

                                                        20   Dated this13
                                                                       __ day of May, 2021.
                                                        21

                                                        22                                         _____________________________________________
                                                                                                   Gloria M. Navarro, District Judge
                                                        23                                         United States District Court

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                                        Page 2 of 2
